Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-12-1998

Lacap v. INS
Precedential or Non-Precedential:

Docket 97-3322




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Lacap v. INS" (1998). 1998 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 12, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-3322

RICARDO MANLAPAZ LACAP,

       Petitioner

v.

IMMIGRATION & NATURALIZATION SERVICE,

       Respondent

On Petition for Review of a
Decision and Order of the
Board of Immigration Appeals
(Bd. No. A73 558 974 -- Newark)

Submitted under Third Circuit LAR 34.1(a)
March 9, 1998

BEFORE: GREENBERG, SCIRICA, and ALDISERT,
Circuit Judges

(Filed: March 12, 1998)

       Elly V. Pamatong
       198 Broadway
       New York, NY 10038

        Attorney for Petitioner
       Frank W. Hunger
       Assistant Attorney General
       David M. McConnell
       Assistant Director
       Stephen W. Funk
       Senior Litigation Counsel
       Michael P. Lindemann
       Vernon B. Miles
       Office of Immigration Litigation
       Civil Division
       U.S. Department of Justice
       P.O. Box 878
       Ben Franklin Station
       Washington, D.C. 20044

        Attorneys for Respondent

OPINION OF THE COURT

PER CURIAM.

Petitioner Ricardo Manlapaz Lacap was born on January
23, 1951, in the Philippines, where he resided until 1991
when he illegally entered the United States. His parents,
Fausto B. Lacap and Maria Manlapaz, were born in the
Philippines during the time it was a territorial possession of
the United States between December 10, 1898, and July 4,
1946.

In deportation proceedings instituted against Lacap, he
conceded that he was a citizen of the Philippines and was
subject to deportation. He nevertheless contended that he
should be granted asylum and the withholding of
deportation under sections 208(a) and 243(h) of the
Immigration and Nationality Act ("INA"), 8 U.S.C. S1158(a)
and 1253(h). The immigration Judge denied Lacap's request
on September 25, 1995, and, on Lacap's appeal, the Board
of Immigration Appeals sustained that result on May 14,
1997.

Lacap then filed a timely petition for review with this
court on June 12, 1997. In the proceedings before this
court, Lacap does not challenge the administrative denial of

                                2
his applications for asylum and the withholding of
deportation. Rather, he explains that the "only issue in this
case is: whether [his] parents were born in the `United
States' within the Citizenship Clause of the Fourteenth
Amendment." Br. at 43. He makes an intricate argument
contending that they were born in the United States and
thus were citizens of the United States. Accordingly, he
contends that he is a citizen of the United States by birth
and cannot be deported.

The United States Court of Appeals for the Ninth Circuit
in Rabang v. INS, 35 F.3d 1449, 1454 (9th Cir. 1994), cert.
denied, 115 S. Ct. 2554 (1995), examined the issue raised in
these proceedings and concluded that "Supreme Court
precedent compels a conclusion that persons born in the
Philippines during the territorial period were not`born . . .
in the United States,' within the meaning of the Citizenship
Clause of the Fourteenth Amendment, and are thus not
entitled to citizenship by birth." We agree with the result
and reasoning of the court in Rabang and note that the
United States Court of Appeals for the Second Circuit
recently has followed Rabang as well. See Valmonte v. INS,
1998 WL 54575 (2d Cir. Feb. 11, 1998). Consequently, it
follows that Lacap is not entitled to relief in these
proceedings.

In view of the aforesaid, we will deny the petition for
review of the decision and order of May 14, 1997, of the
Board of Immigration Appeals.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3